DETAILED ACTION
This office action is in response to the communication received on May 26, 2022 concerning application No. No. 16/480,984 filed on July 25, 2019.
	Claims 1-4, 6, and 8-11 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 05/26/2022 in regards to feature A on pgs. 8-9 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “a memory configured to store a first deviation in an (n-1)-th line when an ultrasonic probe unit scans the (n-1)-th line of a surface of a sample before the ultrasonic probe unit moves to an n-th line, the first deviation being between time from transmitting an ultrasonic wave until a reflected wave is received and a reference time”, examiner respectfully disagrees. As set forth in the previous office action on pg. 5 Toshiyuki teaches “a memory configured to store a first deviation in an (n-1)-th line when an ultrasound probe unit scans the (n-1)-th line of a surface of a sample, the first deviation being between time from transmitting an ultrasonic wave until a reflected wave is received and a reference time” which was not directly argued by applicant. Isobe teaches the deficiencies of Toshiyuki, specifically [0087] of Isobe teaches “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time”, additionally [0076] teaches “the integral ultrasonic transducer 2 detects a deviation from an ideal scanning position. The integral ultrasonic transducer 2 absorbs the deviation in real time”. This means that the distance and tilt calculated in steps S2 and S3 of fig. 5 outlined in [0081]-[0082] are representative of the deviation and by calculating the deviation in real time and at a certain cycle as disclosed in [0088] it would be obvious to calculate the deviation at a cycle frequent enough that at least one correction would be performed on one line prior to moving to the next line. Therefore, Isobe teaches the deviation for the (n-1)-th lines is determined before the ultrasonic probe moves to the n-th line and it would have been obvious to one of ordinary skill in the art to store the deviation calculated by Isobe in the memory of Toshiyuki.
In response to applicant’s arguments regarding feature B on pgs. 9-11 that the prior art fails to teach “calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak” examiner respectfully disagrees. Page 8, para. 8 of Kawakami sets forth determining the difference between the featured waveform 94 and the reference waveform 92 where dashed box 57 as shown in fig. 7 is representative of the tracking gate. By determining the difference between waveforms 94 and 92 the system is effectively determining the deviation between the starting time point of box 57 to the peak of waveform 94 within box 57 and the starting time point of box 57 to the peak of waveform 92 within box 57. Pg. 8, para. 8 further discloses the two waveforms are aligned in time meaning the time from the start of box 57 to the respective peak of the waveform is considered the time from the start of the tracking gate until the peak. By subtracting the two waveforms a time difference is obtained, which is represented by the difference wavelet 96 which represents the deviation between the two waveforms. Therefore, Kawakami teaches Feature B.
In response to applicant’s arguments regarding feature C on pg. 11 that the prior art fails to teach “generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period”, examiner respectfully disagrees. page 7, para. 6 and fig. 7 of Kawakami teaches a “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”. Page 8, para. 8 then discloses a difference between the two waveforms is generated which is represented by wavelet 96 in fig. 7. By obtaining the difference between the two waveforms the system is effectively determining the displacement (by determining the difference between the positioning of  the two waveforms the system is determining the displacement between them) of the waveform 94 compared to reference waveform 92 within the predetermined region set by box 57. Therefore, Kawakami teaches Feature C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each measurement point" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each measurement point" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "each measurement point" in lines 13 and 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each measurement point" in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "each measurement point" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Claim 1 recites “a processor configured to determine a position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line, and to calculate a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time when the ultrasonic probe unit scans the n-th line of the surface of the sample”.
The limitation of determining a position of the ultrasonic probe unit, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor configured to” language, “determine” in the context of this claim encompasses a user observing the ultrasonic probe on a subject and determining the position of the ultrasonic probe. Specifically the user just has to use their eyes to locate the probe on the subject. Additionally, the step of calculating a second deviation is a step that, under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (as disclosed in [0054]-[0058] of the specification) which can be performed mentally or by hand and is therefore considered an abstract idea. Claim 1 further recites “the processor is configured to: generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak”. The limitation of generating a tracking gate, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor configured to” language, the user can mentally generate a box or other representation over a graph to isolate a specific period. Additionally, the step of calculating the first deviation is a step that, under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation (as disclosed in [0054]-[0058] of the specification) which can be performed mentally or by hand and is therefore considered an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. While the step must be done using “a processor configured to”, i.e., using a computer software, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head. 
The additional elements are a processor for performing the mental steps and a memory which is considered a generic computer function of storing data. Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, see MPEP 2106.05(f) for further explanation.
Claim 6 recites “determining a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line”.
The limitation of determining a position of the ultrasonic probe unit, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses a user observing the ultrasonic probe on a subject and determining the position of the ultrasonic probe. Specifically the user just has to use their eyes to locate the probe on the subject. Claim 6 further recites “generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period”. The limitation of generating a tracking gate, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses the user mentally generating a box or other representation over a graph to isolate a specific period. Additionally, the steps of calculating a second deviation and the first deviation are steps that, under their broadest reasonable interpretation are considered to be a mathematical concept and/or calculation (as disclosed in [0054]-[0058] of the specification) which can be performed mentally or by hand and are therefore considered an abstract idea. 
The judicial exception is not integrated into a practical application. The additional steps of claim 6 are “a step of storing a first deviation”, “a step of moving the ultrasonic probe unit to an n-th line” and “a step of scanning the n-th line of the sample by the ultrasonic probe”. The “step of storing a first deviation” is considered a generic computer function of storing data and implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two. The moving and scanning steps are considered pre-solution activity and are a necessary pre-cursor to determining the deviation and position. For example without moving the probe to the n-th line and scanning the n-th line the system would not be able to determine the deviation for the n-th line. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of storing a first deviation is considered a generic computer function of storing data and implementing an abstract idea on a generic computer, does not add significantly more in Step 2B. The moving and scanning steps are considered pre-solution activity and are considered well understood, routine, and conventional in the field. Using an ultrasound probe to scan a line is widely known in the art as evidence by [0002] of the present applications specification “it is known an ultrasonic image device that scans a surface of a sample by an ultrasonic probe unit and images the surface of the sample…it is necessary to adjust a position of the ultrasonic probe unit”.
Claim 8 recites “a first controller configured to…determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line”
The limitation of determining a position of the ultrasonic probe unit, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first controller configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a first controller configured to” language, “determine” in the context of this claim encompasses a user observing the ultrasonic probe on a subject and determining the position of the ultrasonic probe. Specifically the user just has to use their eyes to locate the probe on the subject. Claim 8 further recites “the first controller is configured to: generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period”. The limitation of generating a tracking gate, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first controller configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a first controller configured to” language, the user can mentally generate a box or other representation over a graph to isolate a specific period. Additionally, the steps of having the first controller be configured to calculate a second deviation and the first deviation are steps that, under their broadest reasonable interpretation are considered to be a mathematical concept and/or calculation (as disclosed in [0054]-[0058] of the specification) which can be performed mentally or by hand and are therefore considered an abstract idea. Further claim 8 recites “a first controller configured to store a first deviation” which is a step that can be done mentally or by hand and is therefore considered an abstract idea. 
The judicial exception is not integrated into a practical application. The additional steps of claim 8 are “an ultrasonic probe unit that is configured to transmit an ultrasonic wave to a surface of a sample and receive a reflected wave from the surface of the sample” and “a second controller configured to control the position of the ultrasonic probe”. The ultrasonic probe and second controller together are seen as a non-particular machine that is not considered an improvement in the functioning of the ultrasonic imaging system, an application or judicial exception that effects a particular treatment, does not implement or use the judicial exception with the ultrasonic imaging system, does not effect a transformation or reduction of the ultrasonic imaging system to a different state or thing, or does not apply the judicial exception in some other meaningful way beyond generally linking the used of the judicial exception to the ultrasonic imaging system. Therefore it is concluded the ultrasonic probe and second controller do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The ultrasonic probe is considered to be well-understood, routine, and conventional activity in the field. Ultrasonic probe units are widely known in the art as evidence by [0002] of the present applications specification “it is known an ultrasonic image device that scans a surface of a sample by an ultrasonic probe unit”. The second controller configured to control the position of the ultrasound probe is also seen as well-understood, routine, and conventional activity in the field. Using a controller to control the position of the ultrasonic probe is widely known in the art as evidenced by Arima et al. (US 5179954) Abstract, “the image processor positions the probe there”, Suzuki (US 20170049331) [0136], “the controller 1208 receives the measurement start instruction and two-dimensionally moves the probe”, and Prus et al. (US 20180206816) [0039], “movable transducers may be adjusted by conventional actuators, which may be driven by a component of controller 108”. Therefore because multiple references teach controller the position of the ultrasonic probe using a controller or an equivalent apparatus the step is considered well-understood, routine, and conventional activity in the field.
Claim 2 further limits mathematical calculations recited in claims 1 and 8 respectively. 
Claims 3, 4, and 10-11 further limits the determining steps of claims 1 and 8 respectively by providing instruction on where to perform the determining step.
Claim 9 further limits both the mathematical calculating and determining step recited in claim 8 by providing instruction on where to perform the determining step


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2003322646, as cited in the applicant’s 07/25/2019 IDS, hereinafter Toshiyuki) in view of Isobe et al. (US 2011/0000299, as cited in the applicant’s 07/25/2019 IDS, hereinafter Isobe) and Kawakami et al. (JP 2010169558, hereinafter Kawakami).
	Regarding claim 1,  Toshiyuki teaches a position control device (fig. 1), comprising:
	a memory (memory 23) configured to store a first deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when an ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12” the (n-1)-th line is equated to the first line), the first deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe); and 
	a processor (image processing apparatus 20) configured to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line)--, and to calculate a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time when the ultrasonic probe unit scans the n-th line of the surface of the sample ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)). 
	Toshiyuki does not teach that the deviation for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line, the position of the ultrasonic probe unit is determined in a direction perpendicular to the surface of the sample and the processor is configured to generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
However, 
	Isobe teaches the deviation ([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time”. Additionally [0076] teaches “the integral ultrasonic transducer 2 detects a deviation from an ideal scanning position. The integral ultrasonic transducer 2 absorbs the deviation in real time”. This means that the distance and tilt calculated in steps S2 and S3 of fig. 5 outlined in [0081]-[0082] are representative of the deviation from the path 50 and the deviation is calculated in real time at a certain cycle as disclosed in [0088]) and the position of the ultrasonic probe unit is determined in a direction perpendicular to the surface of the sample ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19” and [0096] teaches that either the distance lc or the tilt angle can be calculated depending on the shape of the object 19 (sample) and the shape of the object 19 can be a flat shape meaning that it has no tilt angle and the surface of the object 19 is therefore perpendicular to the ultrasound probe).
As set forth above, Isobe teaches calculating a deviation in real time at a certain cycle, Isobe does not specifically disclose that the deviation is determined for a (n-1)-th line before a n-th line, nor does it specifically disclose the specific cycle period. However, one of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the position control device of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do this would be to calculate the deviation at a rate that provides correction information before moving to another line which would allow for the ultrasonic probe to have the most accurate positioning, for example when calculating the deviation in “real time” one would understand the calculation to be almost instantaneous and the deviation would be calculated at a cycle frequent enough to at least have one correction performed on one line prior to moving to the next line. Additionally, one of ordinary skill would be motivated to do this in order to autonomously adjust the position of the probe and to determine a deviation between the ultrasound probe and the sample, as recognized by Isobe ([0089]-[0090]). 
	Toshiyuki in view of Isobe does not specifically teach the processor is configured to generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
	However,
	Kawakami in a similar field of endeavor teaches the processor is configured to: 
generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period (page 7, para. 6 and fig. 7 teaches a “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”. Page 8, para. 8 then discloses a difference between the two waveforms is generated which is represented by wavelet 96 in fig. 7. By obtaining the difference between the two waveforms the system is effectively determining the displacement (by determining the difference between the positioning of  the two waveforms the system is determining the displacement between them) of the waveform 94 compared to reference waveform 92 within the predetermined region set by box 57), and 
calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak (page. 8, para. 8, “a subtraction process 95 is executed. In the subtraction process 95, the waveform feature 94 of the waveform to be visualized is subtracted from the waveform feature of the reference waveform 92 in a state where the phases (time) are aligned, and a difference wavelet coefficient 96 is obtained” and page. 4, para. 3 explains how the reflected waves are received as electrical signals (voltage) and converted into digital waveforms).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe with the known technique of generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak. The motivation to apply the known technique of having the processor generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak of Kawakami to the device of Toshiyuki in view of Isobe would be to allow for the predictable results of more clearly identifying a region of a waveform for further analysis. 
	Regarding claim 2, Toshiyuki in view of Isobe and Kawakami teaches the position control device of claim 1, as set forth above. Toshiyuki further teaches the processor is configured to: calculate the first deviation for each measurement point of the (n-1)-th lines set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave), and make memory store the first deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory).
Regarding claim 6, Toshiyuki teaches a position control method, comprising:
	a step of storing ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory)  a first deviation in an (n-1)-th line ([0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is being equated to the first line) between time from transmitting an ultrasonic wave until a reflected wave is received ([0055] “profile of the previous scan line (n-1th)”) and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe) when an ultrasonic probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12);
	a step of moving the ultrasonic probe unit to an n-th line ([0055] “the probe 14 that has moved to the position of the second line” the n-th line is being equated to the second line);
a step of determining a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line); and
a step of scanning the n-th line of the surface of the sample by the ultrasonic probe unit ([0055] “main scanning is performed for the forward path of the second line”), and calculating a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation (difference) is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)); wherein in the step of storing the first deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory), the first deviation in the (n-1)-th line is calculated for each measurement point of the (n-1)-th line set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).
Toshiyuki does not specifically teach the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line based on the first deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line being zero and generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
	However,
Isobe teaches the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19 and [0096] teaches that either the distance lc or the tilt angle can be calculated depending on the shape of the object 19 (sample) and the shape of the object 19 can be a flat shape meaning that it has no tilt angle and the surface of the object 19 is therefore perpendicular to the ultrasound probe)  based on the first deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the position control device of Toshiyuki to have determined the position of the ultrasonic probe in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Toshiyuki in view of Isobe does not specifically teach generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
	However,
	Kawakami in a similar field of endeavor teaches generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period (page 7, para. 6 and fig. 7 teaches a “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”. Page 8, para. 8 then discloses a difference between the two waveforms is generated which is represented by wavelet 96 in fig. 7. By obtaining the difference between the two waveforms the system is effectively determining the displacement (by determining the difference between the positioning of  the two waveforms the system is determining the displacement between them) of the waveform 94 compared to reference waveform 92 within the predetermined region set by box 57), and 
calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak (page. 8, para. 8, “a subtraction process 95 is executed. In the subtraction process 95, the waveform feature 94 of the waveform to be visualized is subtracted from the waveform feature of the reference waveform 92 in a state where the phases (time) are aligned, and a difference wavelet coefficient 96 is obtained” and page. 4, para. 3 explains how the reflected waves are received as electrical signals (voltage) and converted into digital waveforms).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the method of Toshiyuki in view of Isobe with the known technique of generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak. The motivation to apply the known technique of generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak of Kawakami to the method of Toshiyuki in view of Isobe would be to allow for the predictable results of more clearly identifying a region of a waveform for further analysis. 
Regarding claim 8, Toshiyuki teaches an ultrasonic imaging system (ultrasound imaging apparatus 10), comprising:
an ultrasound probe unit (probe 14) that is configured to transmit an ultrasonic wave to a surface of a sample and receive a reflected wave from the surface of the sample ([0026] describes the processing of transmitting and receiving signals through the probe 14 with the subject 12);
a first controller that is configured store a first deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when the ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of the surface of the sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is equated to the first line), the first deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe), and to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the first deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line); and 
a second controller (scanning mechanism 11) that is configured to control the position of the ultrasonic probe unit to in a direction perpendicular to the surface of the sample ([0030] discloses that the subject area is flat and the face of the probe faces the surface meaning the ultrasonic probe is perpendicular to the surface of the subject) to a position ([0023] “the probe 14 is moved by the scanning mechanism 11”) determined by the first controller ([0026] “the scanning mechanism 11 is controlled by a scanning control device 15”),
wherein
the first controller is configured to calculate a second deviation in the n-th line between time from transmitting the ultrasonic wave until the reflected wave is received and the reference time when the n-th line is scanned ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)).
Toshiyuki does not teach that the first deviation for the (n-1)-th line is determined before the ultrasonic probe moves to the n-th line and generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
However, 
	Isobe teaches the deviation ([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time” meaning that the deviation calculation and correction are determined and performed before the ultrasound probe moves to the next scanning line).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do this would be to autonomously adjust the position of the probe, as recognized by Isobe ([0089]). 
Toshiyuki in view of Isobe does not specifically teach the first controller is configured to: generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak.
	However,
	Kawakami in a similar field of endeavor teaches the first controller (the electronic circuitry that comprises the system presented in fig. 2) is configured to: 
generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period (page 7, para. 6 and fig. 7 teaches a “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”. Page 8, para. 8 then discloses a difference between the two waveforms is generated which is represented by wavelet 96 in fig. 7. By obtaining the difference between the two waveforms the system is effectively determining the displacement (by determining the difference between the positioning of  the two waveforms the system is determining the displacement between them) of the waveform 94 compared to reference waveform 92 within the predetermined region set by box 57), and 
calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak (page. 8, para. 8, “a subtraction process 95 is executed. In the subtraction process 95, the waveform feature 94 of the waveform to be visualized is subtracted from the waveform feature of the reference waveform 92 in a state where the phases (time) are aligned, and a difference wavelet coefficient 96 is obtained” and page. 4, para. 3 explains how the reflected waves are received as electrical signals (voltage) and converted into digital waveforms).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the system of Toshiyuki in view of Isobe with the known technique of generating a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculating the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak. The motivation to apply the known technique of having the first controller generate a tracking gate for obtaining a displacement of the reflected wave in a predetermined period, and calculate the first deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start point of the tracking gate until a reference voltage waveform has a peak of Kawakami to the system of Toshiyuki in view of Isobe would be to allow for the predictable results of more clearly identifying a region of a waveform for further analysis. 
Regarding claim 9, Toshiyuki in view of Isobe and Kawakami teaches the ultrasonic imaging system of claim 8, as set forth above. Toshiyuki further teaches the first controller is configured to: calculate the first deviation in the (n-1)-th line for each measurement point of the (n-1)-th line set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).
Isobe further teaches determine the position of the ultrasonic probe unit for each measurement point of the n-th line corresponding to the measurement points of the (n-1)-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, the apparatus calculates the positional distance for each measurement point of each scan line) based on the first deviation in the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the ultrasonic imaging system of Toshiyuki in view of Isobe and Kawakami to have determined the position of the ultrasonic probe be compared to the previous scan line. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 3 and 10, Toshiyuki in view of Isobe and Kawakami teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processor is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19) such that the first deviation is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe and Kawakami to have determined the deviation in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 4 and 11, Toshiyuki in view of Isobe and Kawakami teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processor is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19)  based on the first deviation in the (n-1)-th line calculated at a corresponding measurement point of the (n-1)-th line being zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have further modified the position control device of Toshiyuki in view of Isobe and Kawakami to have determined the position of the ultrasonic probe in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791